EXHIBIT 32.2CERTIFICATION PURSUANT TO 18 USC, SECTION 1350,AS ADOPTED PURSUANT TO SECTION 906OF THE SARBANES-OXLEY ACT OF 2002In connection with the Quarterly Report of Zosano, Inc. (the “Company”) on Form 10-Q for the quarter ended September 30, 2016, as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), I, Konstantinos Alataris, Treasurer of the Company, certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2)Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 9, 2016By:/s/ Konstantinos Alataris Konstantinos Alataris, Ph.D.Treasurer (Principal Financial Officer)
